DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 04/01/2022.
Claims 1, 3, and 5 have been amended, claim 2 has been canceled, and claim 21 has been added.
In light of applicant’s amendment, previous claim rejections under 35 USC 103 has been withdrawn.
Claims 1, and 3-21 are pending with claims 1 and 5 as independent claims.
This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Potocek et al. (US 2016/0365224, pub. 12/15/2016, hereinafter as Potocek) in view of Varekamp (2010/00194856, pub. 08/05/2010).

As per claim 1, a method for labeling a plurality of correlated images of a sample, comprising:
acquiring a plurality of correlated images of the sample with the charged particle microscope system, wherein each of the plurality of correlated images was acquired by the process of scanning an electron beam across a region of interest on a surface of the sample, and where between the acquisition of each image a layer of sample matter is removed from the region of interest by an ion beam; (Potocek discloses in [0022, 0061-0056, and claim 1] “a specimen using a charged-particle microscope comprising... producing and storing a first image, of a first, initial surface of the specimen…in a primary modification step, invoking said apparatus so as to modify said first surface, thereby yielding a second, modified surface; producing and storing a second image, of said second surface”. And in [0034-0036] “a focused particle beam (e.g. an ion or electron beam) of a chosen energy/size can be scanned across (part of) the specimen surface so as to ablate material therefrom. If desired, this procedure can be repeated in successive iterations, so as to remove successively greater thicknesses of material.” and in [0046] “U.S. Pat. No. 8,232,523, in which physical slicing (e.g. with a microtome) is combined with computational image reconstruction so as to increase the depth range of the reconstruction; [0048] EP 2824445 A1, in which various surface modification techniques are used to improve the Raman spectroscopy signal from a region of interest a specimen.” EX.: multiple Scanning Electron Microscope or SEM images may be generated from different depths from the region of interest by a focused particle ion beam across the surface of specimen on particular region of interest such as material or stain as taught by US patent 8,232,523, referenced in [0046].)

Potocek does not explicitly disclose
determining one or more features in two or more images of the plurality of correlated images of the sample. However, Varekamp, in an analogous art, discloses in ([0054-0065 and claim 1] “generation of an intermediate depth-map associated with the second image by propagating depth values from the first depth-map to the intermediate depth-map, using image characteristics of the first image and the second image. In practice these image characteristics can be e.g. chrominance, luminance, and/or texture… This motion vector identifies a spatial region around a first location in the first depth-map that shows a relatively high correlation with a spatial region around the second location in the second depth-map.” EX.: the depth values may be features associated with the first image and the second image of the specimen)
determining, between a first feature in a first image of the plurality of correlated images and a second feature in a second image of the plurality of images, a relationship that the first feature corresponds to a component of the sample in a first imaged surface of a first depth of the sample and the second feature corresponds to the same component of the sample in a second imaged surface of a second depth of the sample and wherein one or more layers of  sample was removed between the imaging of the first imaged surface and the imaging of the second imaged surface. Further Varekamp discloses in ([0054-0065 and claim 1] “In order to generate a depth value for a second location in the second depth map associated with the second image, a motion vector is generated in the second step S2 using the first depth-map and the intermediate depth-map. This motion vector identifies a spatial region around a first location in the first depth-map that shows a relatively high correlation with a spatial region around the second location in the second depth-map.” EX.: the motion vector generated from the first depth map and the intermediate depth map may represent relationship that relate the first depth map to the second depth map in the second image. The term component may be interpreted as object boundary or color value in 3D specimen as indicated in [0022] “ using depth values from the first depth map in a context that is indicated to be appropriate by the motion vector, object boundaries present in the first depth-map, in particular of objects of similar color and different depth, can be substantially preserved.”)
determining a characteristic information associated with the first feature. Further Varekamp discloses in [0059] “using image characteristics of the first image and the second image. In practice these image characteristics can be e.g. chrominance, luminance, and/or texture.” EX.: depth value features in the first image and the second image may be associated with characteristics such as texture, chrominance, and/or luminance) and
associating the second feature in the second image with the characteristic information based on the relationship. Further, Varekamp discloses in ([0054-0065 and claim 1] “propagating depth-related information from a first depth-map associated with a first image to a second depth-map associated with a second image, the first and second image being temporally proximate images in an image sequence.” Based on the pixels similarity/type in one region/object in the first image, the propagation module may propagate the pixels type to a second region/object, which resembles the first region/object in the first image, in the second image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Varekamp because “It is a goal of the present invention to at least ameliorate the ambiguity problem. Depth errors in the intermediate depth-map typically start as a few pixels but tend to cover larger regions further away from the key-frame. The present invention proposes to correct propagation errors directly after they occur, in a manner which aims to prevent them from propagating further.” See Varekamp [0057].

As per claim 5, a method for labeling a plurality of correlated images of a sample, comprising:
acquiring a plurality of correlated images of the sample; (rejected based on rationale used in rejection of claim 1)
determining one or more features in each image of the plurality of correlated images; (rejected based on rationale used in rejection of claim 1)
determining, between at least a first feature in a first image of the plurality of correlated images and at least a second feature in a second image of the plurality of correlated images, a relationship that each of the at least a first feature and a second feature correspond to a same component of the sample at different depths of the sample; (rejected based on rationale used in rejection of claim 1)

determining a characteristic information associated with the first feature; (rejected based on rationale used in rejection of claim 1) and
associating the second feature in the second image with the characteristic information based on the relationship; (rejected based on rationale used in rejection of claim 1).

As per claim 7, the rejection of the method of claim 5 is incorporated, further wherein a portion of the sample was removed between a first time when the first image was generated and a second time when the second image was generated; (Potocek discloses in [0022 and claim 1] “a specimen using a charged-particle microscope comprising... producing and storing a first image, of a first, initial surface of the specimen…in a primary modification step, invoking said apparatus so as to modify said first surface, thereby yielding a second, modified surface; producing and storing a second image, of said second surface”. The correlated images may be produced from the same surface).

As per claim 21, the rejection of the method of claim 1 is incorporated and the method further comprising the step of determining, based on the feature not being identified in a third imaged surface of a third depth of the sample that the component of the sample is not present at the third depth of the sample; (Potocek does not explicitly disclose the limitation. However, Potocek discloses in [0051-0057] “Producing and storing a first image, of a first, initial surface of the specimen… In a primary modification step, invoking said apparatus so as to modify said first surface, thereby yielding a second, modified surface… Producing and storing a second image, of said second surface.” And in [0047] Potocek refers to US Patent 8,232,523, which indicates in [0022 and 0054] “The mathematical Point Spread Function (PSF) of BS electrons in several types of samples, including stained bio-samples and polymers… It is advantageous in that it provides very good z-resolution, but is limited as regards the extent of its z-penetration into the sample (z being a coordinate perpendicular to an x/y surface of the sample). If desired, such computational slicing can be combined with "physical slicing", so as to provide a hybrid approach that augments the obtainable z-penetration. Such physical slicing involves the physical removal of (at least one layer of) material from the sample, and may be performed using mechanical techniques (e.g. using a microtome/diamond knife) and/or radiative/ablative techniques (e.g. using a laser beam or broad ion beam, or milling the sample by scanning a focused ion beam over it).” EX.: slicing into the depth of 3D image that has stained bio-samples produces images with stain feature in each image as the slicing continue in the Z-direction. At some point, the slicing may produce an image without stain feature because the depth of the stain feature no longer present in the sample. It would be obvious that the process of milling the sample by ion beam would produce an image without feature. See Boughorbel et al. US 2011/0266440, [0054-0058]).

Claims 3, 6, 8-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Potocek in view of Varekamp in view of Gupta et al. (2015/0332119, pub. 11/19/2015, hereinafter as Gupta).

As per claim 3, the rejection of the method of claim 1 is incorporated, the method of claim 2 further comprising: Potocek does not explicitly disclose presenting, on a display, a graphical user interface (GUI) that includes a selectable element that allows a user to input an edit to the characteristic information associated with the first feature. However, Gupta, in an analogous art, discloses in [0038] “To select an object from a first image (e.g., a source image), selection inputs may be received to identify the object in the image, such as through a user interface of application 202. For example, a user may drag a cursor around an outline of the object to select the object”) receiving, via the selectable element, an edit that comprises a change to the characteristic information associated with the first feature; and associating the second feature in the second image with the change to the characteristic information based on the relationship; (Gupta discloses in [0022-0023] “visual effects applied to a selected object in one image may also be propagated to other images. Effect application inputs may be received from a user to apply visual effects to a selected object in an image. The visual effects may then be automatically applied to other images… To achieve this effect in a first image, the photographer may select the bride and groom from the first image and apply a black and white filter to the rest of the first image.” The visual effects may be an edit to the original pixel characteristics patterns to second effects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Gupta because “Once the images are chosen for propagation, the selection propagation module 112 may automatically select the object from the target images, such that selection inputs are not received from a user to individually select the object from each of the target images. The automatic selection of the object from multiple images can save a user significant time, since doing so for even one image can be time-consuming.” See Gupta [0069].

As per claim 6, the rejection of the method of claim 5 is incorporated, further Potocek does not explicitly disclose wherein the correlated image set corresponds to a plurality of sequentially related images of the sample, and wherein determining the relationships comprises determining one or more relationships between features in sequential images. However, Gupta discloses in ([0018] “a wedding photographer has uploaded several digital images taken of a wedding. As part of processing the images, the photographer may perform selection inputs to select the bride and the groom from an image, e.g., the photographer may use a cursor to draw a line around the bride and groom, select multiple suggested regions of the image, and so on. The photographer may then choose other images of the wedding from which the bride and groom are to be selected. Using the techniques described herein, the bride and groom are automatically selected from the other images based on the photographer's selection from the one image.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Gupta because “Once the images are chosen for propagation, the selection propagation module 112 may automatically select the object from the target images, such that selection inputs are not received from a user to individually select the object from each of the target images. The automatic selection of the object from multiple images can save a user significant time, since doing so for even one image can be time-consuming.” See Gupta [0069].

As per claim 8, the rejection of the method of claim 5 is incorporated, further Potocek does not explicitly disclose wherein determining the relationships comprises determining that the first feature in the first image and the second feature in the second image depict a same component of the sample. However, Gupta discloses in ([0018] “a wedding photographer has uploaded several digital images taken of a wedding. As part of processing the images, the photographer may perform selection inputs to select the bride and the groom from an image, e.g., the photographer may use a cursor to draw a line around the bride and groom, select multiple suggested regions of the image, and so on. The photographer may then choose other images of the wedding from which the bride and groom are to be selected. Using the techniques described herein, the bride and groom are automatically selected from the other images based on the photographer's selection from the one image.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Gupta because “Once the images are chosen for propagation, the selection propagation module 112 may automatically select the object from the target images, such that selection inputs are not received from a user to individually select the object from each of the target images. The automatic selection of the object from multiple images can save a user significant time, since doing so for even one image can be time-consuming.” See Gupta [0069].

As per claim 9, the rejection of the method of claim 5 is incorporated, further Potocek does not explicitly disclose wherein determining the relationships further comprises determining an additional relationship between a third feature in the first image and a fourth feature in the second image. However, Gupta discloses in ([0044] “As part of propagating the selection, the selection propagation module 112 may have used SIFT to ascertain that features 306 (e.g., the boy's eye in the source image), 308 (e.g., the boy's nose in the source image 302) are representative of the object (e.g., the boy) selected from source image 302.” The first object in the first image may be “Nose” that may resembles a second object, “Nose”, in the second image. In addition, a third object “eye”, in the first image may resemble a fourth object “eye” in the second image. See fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Gupta because “Once the images are chosen for propagation, the selection propagation module 112 may automatically select the object from the target images, such that selection inputs are not received from a user to individually select the object from each of the target images. The automatic selection of the object from multiple images can save a user significant time, since doing so for even one image can be time-consuming.” See Gupta [0069].

As per claim 10, the rejection of the method of claim 9 is incorporated, further Potocek does not explicitly disclose wherein determining the additional relationship comprises determining that the third feature in the first image and the fourth feature in the second image depict an additional same component of the sample; (see rejection of claim 9).

As per claim 12, the rejection of the method of claim 5 is incorporated, further wherein determining the characteristic information associated with the first feature comprises: Potocek does not explicitly disclose presenting a GUI that graphically displays the first feature in the first image receiving a selection of the first feature via the GUI; and receiving a selection of the characteristic information associated with the first feature. However, Gupta discloses in ([0038] “To select an object from a first image (e.g., a source image), selection inputs may be received to identify the object in the image, such as through a user interface of application 202. For example, a user may drag a cursor around an outline of the object to select the object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Gupta because “Once the images are chosen for propagation, the selection propagation module 112 may automatically select the object from the target images, such that selection inputs are not received from a user to individually select the object from each of the target images. The automatic selection of the object from multiple images can save a user significant time, since doing so for even one image can be time-consuming.” See Gupta [0069].

As per claim 13, the rejection of the method of claim 5 is incorporated, further Potocek does not explicitly disclose wherein the determination of the characteristic information associated with the first feature is performed at least in part by an algorithm accessing a data structure that describes one or more components of the sample and characteristic information for the one or more components of the sample. However, Gupta discloses in ([0031 and 0048-0051] “the selection propagation module 112 may divide the second image into regions, such that each of the regions includes pixels that are similar within the region, one pixel to another. The selection propagation module 112 may then combine some of the regions of the other image to automatically select the object from the second image. The regions that the selection propagation module 112 combines may be those having the features resembling the features ascertained from the source image.” Based on the pixels similarity/type in one region/object in the first image, the propagation module may propagate the pixels type to a second region/object, which resembles the first region/object in the first image, in the second image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Gupta because “Once the images are chosen for propagation, the selection propagation module 112 may automatically select the object from the target images, such that selection inputs are not received from a user to individually select the object from each of the target images. The automatic selection of the object from multiple images can save a user significant time, since doing so for even one image can be time-consuming.” See Gupta [0069].

As per claim 14, the rejection of the method of claim 5 is incorporated, the method of claim 5 further comprising: Potocek does not explicitly disclose receiving an edit that comprises a change to the relationship; and associating a third feature in a third image of the plurality of correlated images with the characteristic information based on the change to the relationship. However, Gupta discloses in ([0044] “Given the features extracted from the target image, the selection propagation module 112 may determine that feature 310 (e.g., the boy's eye in the target image 304) resembles feature 306 (e.g., the boy's eye in the source image), but that both feature 312 (e.g., the boy's nose in the target image 304) and feature 314 (e.g., the woman's nose in the target image 304) resemble feature 308 (e.g., the boy's nose in the source image 302). Accordingly, the selection propagation module may consider feature 310 to uniquely match feature 306, but may consider feature 312 and feature 314 merely candidates for matching with feature 308.” The object 314, in the second image may be a candidate that resembles the object “Nose” in the first image. See fig. 3. Therefore, an edit may change the relationship between the object, Nose of the child in the first image to the object, Nose of the lady in the second image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Gupta because “Once the images are chosen for propagation, the selection propagation module 112 may automatically select the object from the target images, such that selection inputs are not received from a user to individually select the object from each of the target images. The automatic selection of the object from multiple images can save a user significant time, since doing so for even one image can be time-consuming.” See Gupta [0069].

As per claim 15, the rejection of the method of claim 5 is incorporated, the method of claim 5 further comprising: Potocek does not explicitly disclose receiving an edit that comprises a change to the characteristic information associated with the first feature; and associating the second feature in the second image with the change to the characteristic information based on the relationship. However, Gupta discloses in ([0022-0023] “visual effects applied to a selected object in one image may also be propagated to other images. Effect application inputs may be received from a user to apply visual effects to a selected object in an image. The visual effects may then be automatically applied to other images… To achieve this effect in a first image, the photographer may select the bride and groom from the first image and apply a black and white filter to the rest of the first image.” The visual effects may be an edit to the original pixel characteristics patterns to second effects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Gupta because “Once the images are chosen for propagation, the selection propagation module 112 may automatically select the object from the target images, such that selection inputs are not received from a user to individually select the object from each of the target images. The automatic selection of the object from multiple images can save a user significant time, since doing so for even one image can be time-consuming.” See Gupta [0069].

As per claim 16, the rejection of the method of claim 15 is incorporated, further Potocek does not explicitly disclose wherein receiving the edit comprises presenting, on a display, a graphical user interface (GUI) that includes a selectable element that allows a user to input the edit to the characteristic information associated with the first feature. However, Gupta discloses in ([0022-0023] “visual effects applied to a selected object in one image may also be propagated to other images. Effect application inputs may be received from a user to apply visual effects to a selected object in an image. The visual effects may then be automatically applied to other images… To achieve this effect in a first image, the photographer may select the bride and groom from the first image and apply a black and white filter to the rest of the first image.” The visual effects may be an edit to the original pixel characteristics patterns to second effects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Gupta because “Once the images are chosen for propagation, the selection propagation module 112 may automatically select the object from the target images, such that selection inputs are not received from a user to individually select the object from each of the target images. The automatic selection of the object from multiple images can save a user significant time, since doing so for even one image can be time-consuming.” See Gupta [0069].

Claims 4, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potocek in view of Varekamp in view of Gupta in view of Lee et al. (US 2020/0143171, pub. 05/07/2020, hereinafter as Lee).

As per claim 4, the rejection of the method of claim 3 is incorporated, further Potocek does not explicitly disclose wherein at least one of the determinations is performed by one or more machine learning algorithms, and wherein based at least in part on receiving the edit, generating an updated training data set based on the edit and the correlated image set for the training for the one or more machine learning algorithms;. However, Lee, in an analogous art, discloses in ([0050] “Assets 148 include adaptive models, such as neural networks, machine learning models, encoder-decoder structures, object segmentation systems (e.g., interaction networks, propagation networks, and feature aggregation modules), and the like, that have been trained by object segmentation system 110. Hence, pre-trained models of assets 148 can be provided from server 108 to computing devices 104 via network 106 and used in any suitable application to segment objects in video sequences.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Lee because “object segmentation systems implemented on mobile devices are usually trained with weights adjusted for each input-output training pair of the object segmentation system, so that the weights learned during training may not result in reliable and accurate object masks when deployed on the mobile device.” See Lee [0022].

As per claim 11, the rejection of the method of claim 5 is incorporated, further wherein the relationships are determined at least in part by a supervised machine learning algorithm; (rejected based on rationale used in rejection of claim 4).

As per claim 20, the rejection of the method of claim 15 is incorporated, further Potocek does not explicitly disclose wherein based at least in part on receiving the edit, generating an updated training data set based on the edit and the correlated image set for training a machine learning algorithm. However, Lee, in an analogous art, discloses in ([0026] “The feature aggregation module accumulates features generated for each round of user annotations (e.g., for each set of user annotations applied to an image frame), and updates an aggregated feature map by combining a previously-generated aggregated feature map with a current feature map provided by the interaction network.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Lee because “object segmentation systems implemented on mobile devices are usually trained with weights adjusted for each input-output training pair of the object segmentation system, so that the weights learned during training may not result in reliable and accurate object masks when deployed on the mobile device.” See Lee [0022].

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Potocek in view of Varekamp in view of Gupta in view of Strutt et al. (US 2014/0282269, pub. 09/18/2014, hereinafter as Strutt).

As per claim 17, the rejection of the method of claim 16 is incorporated, further wherein the GUI is configured to:
Potocek does not explicitly disclose display smaller graphical representations of at least the first image and the second image; and responsive to receiving a user input selection of the first image, display a larger graphical representation of the first image. However, Strutt, in an analogous art, discloses in ([Abstract] “when a user hovers over or is within a determined distance of an element displayed on the computing device to perform certain tasks. Information associated with the element can be displayed when such a hover input is detected. This information may comprise a description of what tasks are performed by selection of the element. This information could also be an enlarged version of the element to help the user disambiguate selection of multiple elements.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Strutt because “a display area that may already be small to begin with can become even more limited when the user is required to interact with their devices by touch.” See Strutt background.

As per claim 19, the rejection of the method of claim 17 is incorporated, further wherein receiving the user input selection of the first image comprises a cursor selecting or hovering over the smaller graphical representation of the first image; and wherein the GUI is further configured to no longer display the larger graphical representation of the first image in response to receiving information that the cursor is no longer hovering over the larger graphical representation of the first image; (rejected based on rationale used in rejection of claim 17).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Potocek in view of Varekamp in view of Gupta in view of Strutt in view of Kitamura (US 2007/0195996, pub. 08/23/2007).

As per claim 18, the rejection of the method of claim 17 is incorporated, further Potocek does not explicitly disclose  wherein the smaller graphical representations of at least the first image and the second image are cropped versions of the first image and second image that include the first feature and the second feature, and wherein the smaller graphical representations of at least the first image and the second image are positioned in the GUI so that the first feature is aligned with the second feature. However, Kitamura, in an analogous art, discloses in ([0009-0010] “In order to obtain the existence probability distribution P.sub.ij, first, target object detection is performed on a training image set (several thousands of images with correct coordinates of characteristic points of a target object inputted therein), and the images are normalized so that the target objects locate at a reference position. FIG. 3 illustrates an example case where the target object is a human face, and faces are detected from images, then the images are normalized such that the faces locate in the center thereof with a predetermined size… FIGS. 4A to 4C are examples where the target objects are human faces, in which the positions of the characteristic points detected by the characteristic point detectors are denoted by "x", and the existence probability distributions of target characteristic points are represented by shading on the images. Here, the position having a higher existence probability is indicated by denser shading.” The region or feature has the characteristics in the same position in each image. See fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Potocek with the teaching of Kitamura because “the plurality of characteristic points is detected from a detection target image, and the position, posture, shape and the like of the predetermined target object are detected based on the positional relationship of the detected characteristic points… a plurality of reference characteristic points forming a target object (e.g., eyes, nose, face contour, or the like when the target object is a human face) is defined. Then, response when a specific filter is applied to the characteristic points is learned.” See Kitamura background.

Response to Amendment
Applicant’s arguments with respect to amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Argument: applicant argument may be based on amendment to the at least independent claims.
Response: new references have been applied as detailed above.

conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        07/01/2022

/SHAHID K KHAN/Examiner, Art Unit 2178